Citation Nr: 0014937	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an initial compensable rating for right 
patella subluxation, postoperative status.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
October 1992 and on active duty for training from August 13, 
1987 to December 17, 1987.  His appeal comes before the Board 
of Veterans' Appeals (Board) from an October 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

This appeal was remanded by the Board in June 1996, and after 
the RO completed the proper development of the case, it is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has not presented any competent medical 
evidence of a current diagnosis of high blood pressure, or of 
an etiological relationship between claimed hypertension and 
active service.

3.  The preponderance of evidence shows that the veteran's 
low back disorder is causally linked to an injury during his 
period of active duty for training between August 1987 and 
December 1987.

4.  The veteran's service-connected right knee disability is 
manifested by slight subluxation and range of motion from 
zero degrees of extension to 100 degrees of flexion.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for high 
blood pressure is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A low back disorder was incurred during active duty for 
training.  38 U.S.C.A. §§ 101 (24), 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).

3.  The criteria for an initial rating of 10 percent, and no 
more, for right patella subluxation, postoperative status, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection:  High blood pressure

The veteran has claimed entitlement to service connection for 
high blood pressure.  On his March 1994 VA Form 9, he 
reported that his dentist has refused to care for his teeth 
because of high blood pressure.

The initial issue before the Board is whether the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for high blood pressure.  A veteran who submits a 
claim for benefits to the VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
his claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, he must 
produce medical, or in some cases, lay evidence of an in-
service incurrence or aggravation of a disease or injury.  
Finally, the veteran must offer medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Epps v. Gober 126 F.3d at 1468-69.  
Where the determinative issue is one of a medical nature, 
only the opinion from a medical profession may be accepted as 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's blood pressure was recorded on numerous 
occasions during his active service.  His blood pressure was 
measured in association with an unrelated emergency room 
visit in January 1989; at that point, his blood pressure was 
126/86.  His blood pressure was 124/72 as of March 1989, and 
126/88 in July 1989.  In September 1991, his blood pressure 
was 118/82, and at an examination in November 1991, it was 
measured at 130/88.

The most significant period regarding the veteran's blood 
pressure during his service occurred in January 1991.  During 
that month, the veteran presented himself with complaints of 
nose bleeds for three days before his visit to the hospital.  
The examiner ordered that the veteran's blood pressure be 
monitored for five days.  Readings of 158/100, 164/108, and 
154/98 are associated with his service medical records over 
this time frame.  The veteran was prescribed medications and 
the examiner made the diagnosis of rule out hypertension and 
rule out stress disorder.

On physical examination in May 1992, his blood pressure was 
120/82 in the right arm sitting, 122/80 in the right arm 
standing, and 124/82 in the left arm sitting.  The examiner 
diagnosed vascular hyper reactor, normotensive at the present 
time.  A diagnosis of hypertension or high blood pressure was 
not made by the examiner.

In fact, none of the medical evidence associated with the 
claims file reflects a diagnosis of either hypertension or 
high blood pressure.  Moreover, the veteran has not presented 
competent medical evidence of an etiological relationship 
between any current disability and active service.  Although 
the veteran's blood pressure was followed for five days in 
January 1991 and he was prescribed medication, there is no 
indication that this is related to any current condition, and 
it does not represent evidence that there is, in fact, a 
current diagnosis.  In association with the Board's remand of 
this appeal in June 1996, the RO requested from the veteran 
all treatment records, including his hypertension, but it did 
not receive a response from him.

The veteran indicated that his dentist refused to care for 
his teeth because of high blood pressure, but there is no 
competent medical evidence to support this assertion.  The 
veteran did not submit a written diagnosis from the dentist, 
or from any other medical professional regarding 
hypertension, and there is no competent medical opinion 
etiologically linking hypertension or high blood pressure 
with active service.  A layman's account, filtered through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
the medical evidence required to render a claim well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).  Although 
the veteran believes that he has hypertension and that his 
condition is related to his period of active service, in the 
absence of an opinion from a professional with the requisite 
medical expertise and education to render a competent 
determination to that effect, the Board must deny his claim 
as not well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Because he has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for high blood pressure, the VA is under no duty 
to assist him in developing the facts pertinent to his 
claims.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Pursuant to the Board's June 1996 Remand, a letter was sent 
to the veteran requesting information relating to any records 
of evaluation or treatment for hypertension.  He failed to 
respond to that letter.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.

Service connection:  Low back disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).

In order to establish basic eligibility for veterans benefits 
based upon active duty for training, the appellant first has 
to establish by a preponderance of the evidence that he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  In order to establish basic eligibility 
for veterans benefits based upon inactive duty for training, 
the appellant first has to establish by a preponderance of 
the evidence that he was disabled from an injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 
11 Vet. App. 80, 84-86 (1998) (en banc); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).

During the veteran's period of active duty for training from 
August 1987 to December 1987, the medical evidence 
demonstrates that the veteran incurred a low back injury on 
an obstacle course.  A medical treatment note of September 
1987 shows that the veteran complained of low back pain for 
two days.  He had pain to palpation, but no edema.  The 
examiner's plan was "self care protocol."  Treatment notes 
later in September 1987 reflect that he had low back pain, 
which increased in severity when he walked.  The pain began 
after he fell to his feet on the obstacle course.  The 
examiner noted tender paraspinal muscles.  Although X-rays 
taken at the time were negative, his back flexion was reduced 
by 15 degrees due to pain.  

During active duty from December 1988 to March 1992, the 
veteran's service medical records collectively reflect that 
he had many complaints of back pain in 1989, and he may have 
reinjured his back.  The veteran reported that he had low 
back pain for two and a half weeks in July 1989.  The pain 
radiated into the thoracic area, but it did not radiate into 
his legs.  He had taut muscles and reduced range of motion in 
his waist, but no spasms.  X-rays of the lumbar spine did not 
show any change from previous films.  In August 1989, an 
examiner noted that the veteran had mild loss of the lordotic 
curve and range of motion of the back was markedly reduced.  
The veteran could nevertheless toe and heel walk, and there 
was no muscle spasm.  The examiner assessed acute lumbar back 
strain, and he ordered Valium, Tylenol, 24 hours of bedrest, 
and an ice massage.  A rib series in September 1989 showed 
mild scoliosis with right convexity of the thoracic spine.

At a VA examination in May 1992, the veteran walked easily 
and he had a normal gait.  The examiner essentially stated 
that there was some low back pathology, including a definite 
increase of the usual male lumbar lordic curve, but the 
veteran's spinal alignment was good and he was able to stand 
straight and walk with an easy gait.  The examiner diagnosed 
low back pain, but he did not make any comment as to whether 
any of the back symptoms were related to the veteran's active 
service, the accident in September 1987, or the possible 
reinjury in July 1989.  X-rays of the veteran's lumbosacral 
spine taken in May 1992 revealed a normal mineralization and 
alignment, without evidence of fracture or subluxation.  The 
veteran had no evidence of disc space narrowing, 
spondylolysis, or spondyloloisthesis.  The examiner's 
impression of the X-rays were that the veteran had a normal 
lumbosacral spine.

The veteran also had an injury to his back subsequent to his 
active service.  According to an initial consultation report 
of February 1994, the veteran had slipped on ice and injured 
his neck, knees, and back about two weeks prior to the 
report.  His neck and knees had improved with the exception 
of his low back, which had persistent tenderness and spasm.  
X-rays were negative.  The examiner diagnosed acute 
lumbosacral strain.  Flexeril was prescribed.  The veteran 
was scheduled for a reassessment in three weeks, and he was 
not to lift heavy objects at work until then.  An outpatient 
treatment note, also written in February 1994, shows that the 
veteran had moderate tenderness in the muscles of his C-spine 
and low back.  A March 1994 treatment record from the United 
Health Services Hospitals reflects that the veteran 
complained of back pain of a constant nature.  The veteran 
stated that his condition began in early February 1994.  "He 
reported that it occurred as a result of a slip on the ice."

The veteran was examined in February 1998 in part to 
determine the etiology of his low back symptoms.  The 
examiner reported that the veteran had reduction of motion of 
the back and radicular symptoms in his left lower 
extremities.  The veteran reported that an MRI in January 
1998 had shown that he had a herniated disc and a diskogram 
in November 1997 had revealed degenerative joint disease, but 
the examiner noted that those reports were not a part of the 
record.  The veteran reported his obstacle course injury, but 
the examination report does not reflect that the examiner was 
told about the slip on ice in February 1994.  The examiner 
stated that he felt that the veteran's "back condition 
continues to be a result of his injury sustained while 
serving in the military."

The same VA examiner was asked to provide an addendum to the 
report to clarify some of his findings.  He stated in April 
1998 that the veteran's military records showed that there 
was a back injury in July 1989 and August 1989, that there 
was no evidence of a chronic back condition between the 
veteran's separation from active duty and February 1994.  
Moreover, the "episode in 1994 related to current low back 
pathology by exacerbating previous military pathology related 
to low back manifestations."

An examination report of July 1999 reflects that another VA 
examiner was aware of all three back incidents, i.e., the 
episodes while on active duty for training in September 1987, 
on active duty in July 1989, and subsequent to military 
service in February 1994.  The examiner indicated that the 
veteran had reduced motion of the back.  The diagnosis was 
for low back pain, chronic by the veteran's report since the 
1987 injury; however, "there is no documentation to support 
this."  The examiner noted that the X-ray in May 1992 was 
normal.

In light of the clinical record, the Board concludes that 
service connection is warranted for the veteran's low back 
disorder.  Although the VA examiner in February 1998 
apparently had an incomplete history of the veteran's low 
back disorder at that time, he was aware of the veteran's 
fall on ice when he wrote the April 1998 addendum.  At that 
point, he believed that the fall on ice had exacerbated an 
injury which occurred during military service; in other 
words, he did not believe that the fall on ice had caused any 
low back pathology at that point.  The examination report of 
July 1999 is neither in favor of nor against a finding of 
service connection.  The examiner in July 1999 had a complete 
history of the veteran's low back disability picture.  
Although he stated that there was no documentation to support 
the chronic nature of the veteran's back disorder, the 
February 1998 VA examination report and the April 1998 
addendum appear to represent evidence of the chronic nature 
of the disorder.  In any event, the examiner in July 1999 did 
not indicate that the veteran's low back disorder, which 
manifested reduced motion, was not incurred in active 
service.  Thus, in light of the February 1998 examination 
report and the subsequent addendum, the Board concludes that 
the preponderance of the evidence weighs in favor of a grant 
of service connection for the injury incurred during active 
duty for training, exacerbated by the injury sometime in late 
1989.


Increased rating:  Right knee disorder

As a preliminary matter, the Board finds that the veteran has 
presented a claim that is plausible when taken in the light 
most favorable to the claim; the claim is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Based on the veteran's dissatisfaction with the 
initial rating assigned by the RO, the Board finds that the 
veteran has presented a claim that is well grounded.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board also finds that VA has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
veteran's claim, including a compensation examination.  
Therefore, no further assistance to the veteran is required 
under 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by rating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an award of service connection for a disability 
has been granted and the assignment of an initial rating for 
that disability is disputed, separate ratings can be assigned 
for separate periods of time based on the facts found.  In 
other words, the ratings may be "staged."  Fenderson, 12 
Vet. App. at 126.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet.App. 
202 (1995) (holding that when a veteran is rated under a code 
that contemplates limitation of range of motion, 38 C.F.R. §§ 
4.40 and 4.45 must be considered, and any additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination must be noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing and weight-bearing, 
are related considerations.  38 C.F.R. § 4.45.

The RO established service connection for the veteran's right 
knee disorder in October 1993, and it assigned an initial 
rating at a noncompensable level under Diagnostic Code (DC) 
5257.  That code provides that slight recurrent subluxation 
or lateral instability warrants a 10 percent rating.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, limitation of flexion of the leg to 60 degrees 
warrants a noncompensable evaluation.  Limitation of flexion 
of the leg to 45 degrees warrants a 10 percent rating, and a 
20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating, the maximum 
allowable under the schedular provisions, is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  Under DC 5261, a noncompensable evaluation 
is warranted for limitation of extension of the leg to five 
degrees.  A 10 percent evaluation is warranted for limitation 
of extension of the leg to 10 degrees; a 20 percent rating is 
warranted for limitation to 15 degrees.  A 30 percent rating 
is warranted for limitation to 20 degrees, and a 40 percent 
rating is warranted for limitation to 30 degrees.  A 50 
percent rating, the maximum allowable under the schedular 
provisions, is warranted for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The veteran had recurrent right knee dislocations during 
service, and he underwent surgery for a lateral patellar 
release in February 1991.  A May 1992 examination report 
shows that the veteran walked easily and he had a normal 
gait.  His sensation was grossly normal throughout his lower 
extremities, and examination of the right knee showed 
hypermobility with subluxation of the right patella.  The 
veteran said that he continued to have right patella pain 
when walking on stairs.  On the day of examination, however, 
there was no tenderness or pain.  The crutiate collateral 
ligaments of the right knee were stable, and McMurray's test 
was negative.

X-rays of the veteran's knees taken in May 1992 revealed 
normal mineralization and alignment, without evidence of 
fracture or subluxation.  No arthritic change was identified, 
and examination of the lateral film revealed no evidence of 
joint effusion.  The examiner obtained a Merchant's view, 
which showed no significant evidence of patellar subluxation.  
The examiner indicated that the films of the veteran's right 
knee were normal.

Although the veteran slipped on ice in February 1994, a 
treatment record shows that his knee improved after the 
accident.  The veteran had stated that he had fallen when his 
right knee gave out on an icy street, and he had fallen and 
reinjured his back.  

According to the February 1998 VA examination report, the 
veteran complained that he had problems straightening the 
knee, although he denied any buckling.  The examiner noted 
that the veteran was not taking any medication for the knee, 
which became more symptomatic with walking, and he felt 
relief with rest.  On physical examination, both knees were 
symmetrical and there were no anatomical defects.  He did not 
have effusion or tenderness of the knee.  His range of motion 
was zero to 100 degrees bilaterally.  The examiner elicited 
subluxation bilaterally.  The veteran was negative for 
McMurray's test.  The examiner made no diagnosis with regard 
to the veteran's knee.

A July 1999 VA examination report shows that the veteran had 
no atrophy in his lower extremities.  The examiner noted the 
veteran's history of right patellar subluxation, status post 
lateral retinacular release.  The veteran had decreased 
strength at four out of five in the right hip and knee 
extension; otherwise, the lower extremities were intact.  
Sensation was intact and the veteran's gait was symmetric.  
The veteran had an old two and a half by a half a centimeter 
scar on the lateral aspect of his right knee.  He had a 
positive mild anterior drawer test on the right knee, and a 
negative posterior drawer test.  Apley's compression and 
distraction test and McMurray test were negative, and the 
knee did not have any effusion.  The examiner stated that 
there was no disability of the right knee, although the 
veteran had mild weakness of his right hip flexor and knee 
extensors, not affecting ambulation.  The veteran did not 
complain of pain, and the examiner stated that there was no 
relation between the injuries in 1987 and 1994 and the right 
knee disorder. 

On one hand, the examiner in May 1992 stated that he elicited 
hypermobility with subluxation of the right kneecap.  On the 
other hand, the X-ray evidence in May 1992 specifically shows 
that there was no subluxation at that time.  The examiner in 
February 1998 reported that he could elicit subluxation 
bilaterally.  Thus, the veteran had subluxation that was 
reproducible on physical examination.  The examination report 
of July 1999 does not reflect whether the veteran had 
subluxation of the right knee.  The clinical record does not 
show that there is pain or instability of the right knee; the 
examiner in July 1999 stated that the veteran did not 
complain of pain during the examination.  Although the 
veteran has stated that his knee gave out in February 1994, 
producing a fall on ice, a clinical treatment record at that 
time shows that there were no residuals with respect to the 
knee.  In fact, the examiner in July 1999 specifically stated 
that there was no disability of the right knee.  However, the 
February 1998 examination report shows that the veteran had 
subluxation of the knees bilaterally.  Upon consideration of 
the medical evidence showing no instability or subluxation of 
the knee, and the other examination report reflecting some 
subluxation, the Board concludes that the relevant evidence, 
as a whole, shows that the veteran's right knee disability is 
manifested by slight subluxation.  Thus, the Board concludes 
that a 10 percent evaluation, and no more, is warranted under 
DC 5257.  Although the X-ray evidence as of May 1992 shows 
that there was no evidence of subluxation, the examiner at 
that time also indicated that there was, indeed, subluxation.  
However, in the absence of further evidence that the 
veteran's has moderate recurrent subluxation or instability, 
the Board will not apply a higher evaluation under DC 5257.  
In this regard, no examiner has characterized the veteran's 
right knee disorder as "moderate."  On the contrary, the 
examiner in July 1999 indicated that the veteran did not have 
any disability of the right knee.

The Board has also considered application of higher 
evaluations under DC's 5260 and 5261.  However, the veteran's 
range of leg movement precludes such a finding.  The 
examination report of February 1998 shows that the veteran's 
range of motion in the right leg was zero to 100 degrees.  As 
stated above, a compensable evaluation is warranted for 
limitation of flexion to 45 degrees.  Moreover, under DC 
5260, a compensable evaluation is only warranted for 
limitation of extension to 10 degrees. 38 C.F.R. § 4.71a, 
DC's 5260, 5261.

The Board notes that the VA Office of General Counsel has 
issued two opinions to the effect that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257 (VAOGCPREC 23-97) and a separate 
rating may be awarded for under DC 5003 and 38 C.F.R. § 4.59 
when a veteran technically has full range of motion that is 
inhibited by pain (VAOGCPREC 9-98). However, in this 
veteran's case, VA orthopedic examinations in February 1998 
and July 1999, in addition to the May 1992 X-rays, do not 
reflect degenerative changes or arthritis in the right knee.  
Because there is no objective X-ray evidence or other 
evidence of arthritis, a separate rating for arthritis with 
pain to a noncompensable level is not for consideration. 

As for the veteran's surgical scar on his right knee, there 
is no evidence associated with the claims file that a 
separate rating should be applied under DC 7803 or DC 7804 
for scars, superficial, tender and painful on objective 
demonstration.  

In reaching this decision, the Board further notes that there 
is no objective competent medical evidence of weakened 
movement, excess fatigability with use,  incoordination, 
pain, or flare-ups of pain of the right knee which results in  
additional functional loss beyond the previously set forth 
ranges of motion.  The July 1999 VA orthopedic examiner 
specifically addressed all DeLuca factors.  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered 
as mandated by DeLuca, supra, with a preponderance of the 
evidence being against an evaluation greater than 10 percent 
under DC 5257.



ORDER

A well-grounded claim having not been submitted, service 
connection for high blood pressure is denied.

Service connection for a low back disorder is granted.

Subject to the regulations governing the payment of monetary 
benefits, entitlement to an initial rating of 10 percent, and 
no more, for right patella subluxation, postoperative status, 
is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

